

Exhibit 10.1
CHINA GREEN AGRICULTURE, INC.
2009 EQUITY INCENTIVE PLAN


RESTRICTED STOCK GRANT AGREEMENT
 
This Restricted Stock Grant Agreement (the "Agreement") is entered into this ___
day of ______ 2010, by and between China Green Agriculture, Inc. (the
“Company”), a Nevada corporation, and _______________  (“Grantee”).


ARTICLE I
GRANT OF RESTRICTED STOCK
 
1.1           Grant of Restricted Stock.  Pursuant to, and subject to, the terms
and conditions set forth herein and in the 2009 Equity Incentive Plan of the
Company (the “Plan”), the Company hereby grants to the Grantee _________
restricted shares (the “Restricted Stock”) of common stock, par value $0.001 per
share, of the Company (“Common Stock”).  
 
1.2           Grant Date.  The Grant Date of the Restricted Stock is
______________, 2010.
 
1.3           Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), shall govern.  Except as otherwise provided herein, all
capitalized terms used herein shall have the meaning given to such terms in the
Plan.
 
ARTICLE II
VESTING
 
2.1           Vesting.  Subject to the further provisions of this Agreement, the
Restricted Stock shall vest with respect to the following number of shares on
the following dates (each, a “Vesting Date”), [so long as the performance
targets set forth next to each Vesting Date are achieved on such Vesting Date]
[applicable to performance based vesting]:
 
Shares
 
Vesting Date
 
[Performance Targets][if applicable]
                             



2.2           [Forfeiture of Unvested Shares.  Any shares of Restricted Stock,
including any property in respect of such shares held by the custodian pursuant
to Section 4.3 hereof, that do not vest for failure to meet the requisite
performance targets set forth in Section 2.1 of the Agreement shall be
forfeited.] [applicable to performance based vesting]
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
TERMINATION OF EMPLOYMENT
 
3.1           Termination of Employment.  In the event that the Grantee’s
employment (which for purposes of this Agreement shall include service as a
director or consultant) with the Company or one of the Company’s subsidiaries
terminates for any reason, all unvested shares of Restricted Stock, together
with any property in respect of such shares held by the custodian pursuant to
Section 4.3 hereof, shall be forfeited as of the date of such termination of
employment and the Grantee promptly shall return to the Company any certificates
evidencing such shares.  For purposes of this Agreement, the Grantee shall be
deemed to have terminated employment or incurred a termination of employment
upon (i) the date the Grantee ceases to be employed by, or to provide consulting
services for, the Company or any Company subsidiary; or (ii) the date the
Grantee ceases to be a Board member, provided, however, that if the Grantee (x)
at the time of reference is both an employee or consultant and a Board member,
or (y) ceases to be engaged as an employee, consultant or Board member and
immediately is engaged in another of such relationships with the Company or any
Company subsidiary, the Grantee shall not be deemed to have a “termination of
employment” until the last of the dates determined pursuant to subparagraphs (i)
and (ii) above. The Committee, in its discretion, may determine whether any
leave of absence constitutes a termination of employment for purposes of this
Agreement.
 
ARTICLE IV
RESTRICTIONS
 
4.1           Restrictions on Transferability.  Until a share of Restricted
Stock vests, such share may not be sold, assigned, transferred, alienated,
commuted, anticipated, or otherwise disposed of (except by will or the laws of
descent and distribution), or pledged or hypothecated as collateral for a loan
or as security for the performance of any obligation, or be otherwise
encumbered, and are not subject to attachment, garnishment, execution or other
legal or equitable process, and any attempt to do so shall be null and void. If
the Grantee attempts to dispose of or encumber the Grantee’s unvested shares of
Restricted Stock, such shares of Restricted Stock, together with any property in
respect of such shares held by the custodian pursuant to Section 4.3 hereof,
shall be forfeited as of the date of such attempted transfer and the Grantee
promptly shall return to the Company any certificates evidencing such shares.
 
4.2           Issuance of Certificates.
 
(a)           Reasonably promptly after the Grant Date, the Company shall issue
certificates for the Restricted Stock granted herein.  Each such certificate may
bear the following legend:
 
 
- 2 -

--------------------------------------------------------------------------------

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE 2009 EQUITY INCENTIVE PLAN OF CHINA GREEN AGRICULTURE, INC. (THE
“COMPANY”) AND A RESTRICTED STOCK GRANT AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN
AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD
OF THE CERTIFICATE TO THE SECRETARY OF THE COMPANY”
 
Such legend shall not be removed from such certificates until such shares of
Restricted Stock vest.
 
(b)           The certificates representing the Restricted Stock granted herein
shall be held, together with a stock power executed in blank by the Grantee, in
escrow by the Secretary of the Company under the Grantee’s name in an account
maintained by the Company until such shares of Restricted Stock vest or are
forfeited.  Upon vesting, subject to the satisfaction of the Company’s tax
withholding obligations, certificates evidencing such vested shares of
Restricted Stock shall be delivered to the Grantee (or the Grantee’s
beneficiary, legal representative or heir), free of the restrictive legend set
forth in Section 4.2(a) hereof.
 
(c)           The Company may require as a condition of the delivery of stock
certificates pursuant to Section 4.2(b) hereof that the Grantee remit to the
Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
the vesting of the shares represented by such certificate.
 
(d)           The Grantee shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor and held in
escrow pursuant to Section 4.2(a) hereof, and then only from the date such
certificate is issued.  Upon the issuance of a stock certificate, the Grantee
shall have the rights of a shareholder with respect to the Restricted Stock,
including the right to vote the shares, subject to the restrictions on
transferability, the forfeiture provisions and the requirement that dividends be
held in escrow until the shares vest, as set forth in this Agreement.
 
4.3           Dividends, etc.  Unless the Committee otherwise determines, any
property, including cash dividends, received by a Grantee with respect to a
share of Restricted Stock as a result of any dividend, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise and for which the
Grant Date occurs prior to such event but which has not vested as of the date of
such event, will not vest until such share of Restricted Stock vests, and shall
be promptly deposited with the Company or a custodian designated by the
Company.  The Company shall or shall cause such custodian to issue to the
Grantee a receipt evidencing the property held by it in respect of the
Restricted Stock.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
MISCELLANEOUS
 
5.1           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
5.2           Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Grantee the right to continue in the employ or other service of
the Company or one of the Company’s subsidiaries, or affect any right which the
Company may have to terminate such employment or service.
 
5.3           Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
5.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
5.5           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada, without regard
to the provisions governing conflict of laws.
 
5.6           Grantee Acknowledgment.  The Grantee hereby acknowledges receipt
of a copy of the Plan.  The Grantee hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Restricted Stock shall be final and conclusive.
 
 
- 4 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Grantee has hereunto signed this Agreement
on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.
 
CHINA GREEN AGRICULTURE, INC.
   
By:
  
Name: 
 
Title:
     
  
[Grantee]
 


 

--------------------------------------------------------------------------------

 
 